 



Exhibit 10.3a

Vulcan Inc.
505 Union Station
505 Fifth Avenue South, Suite 900
Seattle, WA 98104

April 14, 2003

Charter Communications VII, LLC
12405 Powerscourt Drive
St. Louis, MO 63131

Ladies and Gentlemen:

     You have requested that Vulcan Inc. (“Vulcan”) agree to, or cause one or
more of its affiliates to, provide a senior secured credit facility (the
“Facility”) to you (the “Borrower”), in an amount not to exceed $300 million
(the “Commitment Amount”). Initially, the Facility will be utilized by the
Borrower to make investments in Falcon Cable Communications, LLC (“CC VII”). The
Borrower will concurrently cause CC VII to utilize loans under the Facility to
repay revolving loans under its credit facility, loan an amount equal to the
loans under the Facility directly to Holdings and/or distribute an amount equal
to such loans to the Borrower. If CC VII makes a distribution to the Borrower,
the Borrower will then distribute such amount to Charter Communications Holdings
LLC (“Holdings”). Holdings will utilize the amount of such loan or distribution
to make direct or indirect investments in Charter Communications Operating, LLC
(“CCO”), CC VI Operating Company, LLC (“CC VI”), and CC VIII Operating, LLC (“CC
VIII Operating”). Each of CC VII, CCO, CC VI and CC VIII Operating (the
“Operating Companies”) will be required to use such amounts to repay revolving
loans under their respective credit facilities, in order to enable the Operating
Companies to create or preserve a 5% (or such higher percentage, not to exceed
10%, as may be reasonably determined by the Operating Companies) cushion with
respect to the leverage ratio required for compliance under their respective
credit facilities through March 31, 2004 (after giving effect to the actions
reasonably available to the Operating Companies to cause compliance with
financial covenants under the Operating Company credit facilities).

     The Facility will include a letter of credit subfacility of $100 million;
provided that the aggregate amount of the entire Facility shall not exceed the
Commitment Amount. After such time as 100% of the equity interests in the
Borrower, CCV Holdings, LLC, CC VI Holdings, LLC, and, to the extent permitted
by the lenders under its credit facility, 100% of the equity interests of CCO,
have been contributed to CCH II, LLC (“NewCo”), NewCo will become the borrower
of all subsequent advances under the Facility.



--------------------------------------------------------------------------------



 



-2-

     Vulcan is pleased to advise you of its commitment to provide the entire
amount of the Facility, upon the terms and subject to the conditions set forth
or referred to in this commitment letter (the “Commitment Letter”) and in the
Summary of the Terms of the Facility attached hereto as Exhibit A (the “Term
Sheet”). Vulcan may provide the entire amount of the Facility directly or
indirectly through one or more of its affiliates.

     You hereby represent and covenant that (a) all information other than
financial projections (the “Information”) that has been or will be made
available to Vulcan or Vulcan’s affiliates, representatives and advisors by you
or any of your affiliates, representatives or advisors is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
are made and (b) the financial projections that have been or will be made
available to Vulcan or Vulcan’s affiliates, representatives and advisors by you
or any of your affiliates, representatives or advisors have been or will be
prepared in good faith based upon reasonable assumptions, it being understood
that the projections are subject to significant uncertainties and contingencies,
many of which are beyond your control and that no assurance can be given that
such projections will be realized. You understand that we may use and rely on
the Information and financial projections without independent verification
thereof.

     As consideration for Vulcan’s commitment hereunder, you agree to pay to
Vulcan a Facility Fee equal to 1.5% of the Commitment Amount; provided that (a)
a portion of the Facility Fee in an amount equal to 0.5% of the Commitment
Amount shall be earned upon execution of this Commitment Letter and shall be
payable in equal quarterly installments during a three year period commencing on
the date of this Commitment Letter and (b) the remainder of the Facility Fee in
an amount equal to 1% of the Commitment Amount shall be earned upon execution of
the Definitive Documentation (as defined below) and shall be payable in equal
quarterly installments, commencing on the execution of the Definitive
Documentation and ending on the third anniversary of the date of this Commitment
Letter.

     Vulcan’s commitment hereunder is subject to (a) our not becoming aware
after the date hereof of any information or other matter affecting Charter
Communications, Inc., the Borrower, any of their subsidiaries or the
transactions contemplated hereby which is inconsistent in a material and adverse
manner with any such information or other matter disclosed to us prior to the
date hereof, (b) the negotiation, execution and delivery on or before June 30,
2003 of definitive documentation (the “Definitive Documentation”) with respect
to the Facility reasonably satisfactory to Vulcan and its counsel, (c) there not
being any default or event of default under any of the credit facilities of the
Operating Companies on April 30, 2003 and (d) the other conditions set forth or
referred to in the Term Sheet. The



--------------------------------------------------------------------------------



 



-3-

terms and conditions of Vulcan’s commitment hereunder and of the Facility are
not limited to those set forth herein and in the Term Sheet; provided that
Vulcan acknowledges and agrees that any additional terms and conditions required
by Vulcan will be consistent with the terms and conditions set forth in this
Commitment Letter and the Term Sheet. Those matters that are not covered by the
provisions hereof and of the Term Sheet are subject to the approval and
agreement of Vulcan and the Borrower.

     You agree (a) to indemnify and hold harmless Vulcan and its affiliates and
their respective officers, directors, employees, representatives, advisors and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the
Facility, the use of the proceeds thereof or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any indemnified person is a party thereto, and to
reimburse each indemnified person upon demand for any legal or other expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities or related expenses to the extent
(1) they are found by a final, non-appealable judgment of a court to arise from
the willful misconduct or gross negligence of such indemnified person, or
(2) they relate to the duties owed by an indemnified person or any of its
affiliates as a director or stockholder of Charter Communications, Inc.,
including any claims that arise out of claims that the transactions contemplated
by this Commitment Letter and the Term Sheet involve transactions with an
interested director, and (b) to reimburse Vulcan and its affiliates on demand
for all reasonable out-of-pocket expenses (including reasonable fees, charges
and disbursements of counsel) incurred in connection with the Facility and any
related documentation (including this Commitment Letter, the Term Sheet, and the
Definitive Documentation) or the administration, amendment, modification or
waiver thereof; provided that expenses to be reimbursed pursuant to this clause
(b) incurred through the date of execution of the Definitive Documentation shall
not exceed $1,000,000. No indemnified person shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission systems
or for any special, indirect, consequential or punitive damages in connection
with the Facilities.

     This Commitment Letter shall not be assignable by you, other than to NewCo,
without the prior written consent of Vulcan (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or create any rights in favor of, any person other than the parties hereto. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and Vulcan. Any provision of this Commitment Letter which
is prohibited or unenforceable in any jurisdiction shall, as to such provision
and jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without



--------------------------------------------------------------------------------



 



-4-

invalidating the remaining provisions of this Commitment Letter or affecting the
validity or enforceability of such provision in any other jurisdiction. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter is the only agreement that has been
entered into among us with respect to the Facility and sets forth the entire
understanding of the parties with respect thereto.

     This Commitment Letter shall be governed by, and construed in accordance
with, the laws of the State of New York. To the fullest extent permitted by
applicable law, each of the parties hereto hereby irrevocably submits to the
nonexclusive jurisdiction of any New York State court or Federal court sitting
in the Borough of Manhattan in New York City in respect of any suit, action or
proceeding arising out of or relating to the provisions of this Commitment
Letter or the making of the commitment and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. Each of the parties hereto waives to the fullest extent
permitted by applicable law, any objection which it may now or hereafter have to
the laying of the venue of any such suit, action or proceeding brought in any
such court, any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum and any right to trial by
jury in any such suit, action or proceeding. Service of any process, summons,
notice or document by registered mail addressed to either party shall be
effective service of process against such party for any suit, action or
proceeding brought in any court.

     The compensation, reimbursement and indemnification provisions contained
herein shall remain in full force and effect regardless of whether Definitive
Documentation shall be executed and notwithstanding the termination of this
Commitment Letter or Vulcan’s commitment hereunder.

     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter nor the Term Sheet nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person except
(a) to your officers, agents, auditors and advisors who are directly involved in
the consideration of this matter, (b) to your lenders if required by them (in
which case you agree to consult with us prior to such disclosure), or (c) as may
be compelled in a judicial or administrative proceeding or as otherwise required
by law (in which case you agree to inform us prior to such disclosure).
Notwithstanding the foregoing, the parties (and each employee, representative,
or other agent of the parties) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Facility,
provided, however, that no party (and no employee, representative, or other
agent thereof) shall, except as otherwise permitted herein, disclose any
information that is not necessary to understanding the tax treatment and tax
structure of the



--------------------------------------------------------------------------------



 



-5-

Facility (including any information to the extent that such disclosure could
result in a violation of any federal or state securities law).

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



-6-

          If the foregoing correctly sets forth our agreement, please indicate
your acceptance of the terms hereof and of the Term Sheet by returning to us an
executed counterpart hereof not later than 5:00 p.m., New York City time, on
April 18, 2003. Vulcan’s commitment will expire at such time in the event Vulcan
has not received such executed counterparts in accordance with the immediately
preceding sentence, along with payment of the initial installment of the
Facility Fee.

              Very truly yours,               VULCAN INC.               By:  
/s/ William D. Savoy        

--------------------------------------------------------------------------------

        William D. Savoy, President and CEO,
Portfolio and Asset Management Division of Vulcan Inc.

 
 
 
 
 
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



 

Accepted and agreed to as of
the date first written above by:

CHARTER COMMUNICATIONS VII, LLC

          By:   /s/ Curtis S. Shaw        

--------------------------------------------------------------------------------

        Name: Curtis S. Shaw         Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit A

Summary of the Terms of the Facility

     Set forth below is a summary of certain of the material terms of the
Facility. Capitalized terms used herein without being defined shall have the
meaning ascribed to such terms in the Commitment Letter (the “Commitment
Letter”) to which this Exhibit A is attached. This summary is intended merely as
an outline, and does not include descriptions of all of the terms, conditions
and other provisions that are to be contained in the Definitive Documentation
relating to the Facility; provided that the Lender acknowledges and agrees that
any additional terms and conditions required by the Lender will be consistent
with the terms and conditions set forth in this Commitment Letter and the Term
Sheet.

      Initial Borrower:   Charter Communications VII, LLC (“CC VII Holdings”).  
    NewCo:   Charter Communications, Inc. (“CCI”) shall (i) use its commercially
reasonable efforts to cause Charter Communications Holdings, LLC (“Holdings”) to
contribute (the “Equity Contribution”) to CCH II, LLC (“NewCo”) all of the
equity of CC VI Holdings, LLC (“CC VI Holdings”), the Borrower, CC V Holdings,
LLC (“CC V”), Charter Communications Ventures, LLC, CC Systems, LLC, CC
Fiberlink, LLC and Charter Communications Operating, LLC (“CCO”), as illustrated
by Appendix A, and (ii) use its commercially reasonable efforts to cause NewCo
to hold the real estate located at 12405 Powerscourt Drive, St. Louis, MO 63131
and corporate aircraft owned by CCI and its subsidiaries (collectively, the
“Real Estate and Aircraft”). Loans will be made only to NewCo after the Equity
Contribution. If it is impracticable for NewCo to hold the Real Estate and
Aircraft directly, CCI shall cause the owner(s) of the Real Estate and Aircraft
(the “Real Estate and Aircraft Subsidiaries”) to (x) become direct, wholly-owned
subsidiaries of NewCo, (y) guarantee the Facility on a senior basis and (z)
grant a first priority security interest in the Real Estate and Aircraft to the
Lender.       Facility; Use of Proceeds:   Senior secured credit facility (the
“Facility”) in an amount (not to exceed $300 million) equal to the amount
necessary to enable CCO, CC VI Operating Company, LLC (“CC VI”), Falcon Cable
Communications, LLC (“CC VII”) and CC VIII Operating, LLC (“CC VIII Operating”)
(each of the foregoing, an “Operating Company”) to create or preserve a 5% (or
such higher percentage, not to exceed 10%, as may be reasonably determined by
the Operating Companies) cushion with respect to the leverage ratio required for
compliance under their respective credit facilities through March 31, 2004
(after giving effect to the actions reasonably available to the Operating
Companies to cause compliance with financial covenants under the Operating
Company credit facilities, as identified on Appendix D hereto). Prior to the
Equity Contribution, loans under the Facility will only be made available to CC
VII Holdings (collectively, the “CC VII Loans”).

1



--------------------------------------------------------------------------------



 

          After the Equity Contribution, loans under the Facility will only be
made available to NewCo (collectively, the “NewCo Loans”, and, together with the
CC VII Loans, the “Loans”). For purposes of this Term Sheet, “Borrower” shall
refer (1) with respect to all CC VII Loans, to CC VII Holdings, and (2) with
respect to all NewCo Loans, to NewCo.           Upon the Equity Contribution,
the Lender, NewCo and the Borrower shall, in good faith, negotiate to cause
(a) the Loans and all other obligations to be assumed by NewCo and (b) CC VI
Holdings and CC VII Holdings to be released from their obligations under the
Facility. The assumption of the Loans and other obligations by NewCo and the
release of CC VI Holdings and CC VII Holdings may be referred to hereinafter as
the “Assumption.”           It shall be a condition to the Assumption that NewCo
have no obligations to other persons or liens on its assets except to or in
favor of the Lender and, to the extent all of the CCO equity has been
transferred to NewCo, the lenders under the CCO credit facility (the “CCO Bank
Facility”).           In connection with the Assumption, the interest rate shall
be reduced to 12% per annum from and after the date of the Assumption and the
maturity date shall be shortened to March 1, 2007.           The proceeds of
each CC VII Loan will be invested in CC VII and CC VII will either repay
revolving loans under the CC VII credit facility or, substantially concurrently
with such investment, loan an amount equal to such Loan directly to Holdings or
distribute an amount equal to such Loan to CC VII Holdings. If CC VII makes a
distribution to CC VII Holdings, CC VII Holdings will then distribute such
amount to Holdings. Holdings will utilize the amount of such loan or
distribution to make direct or indirect investments in CCO, CC VI or CC VIII,
LLC (“CC VIII”). The proceeds of each NewCo Loan will be used to fund direct or
indirect investments in Operating Companies. Each investment by NewCo to an
Operating Company will be funded through a separate NewCo Loan. Investments in
Operating Companies funded with Loans will be used to repay revolving loans
under the Operating Company credit facilities.           The Facility will
include up to $100 million of letters of credit (the “Letters of Credit”),
issued in replacement for letters of credit currently outstanding under the
Operating Company credit facilities. Up to $85 million of such Letters of Credit
will be directly issued for the account of CCO (outside of CCO’s credit
facility), and guaranteed by NewCo, the Guarantors and the Lender. Such Letters
of Credit will be issued by a financial institution to be determined, for the
account of the Borrower, NewCo, CC VI Holdings, CC VIII and/or CCO (up to
$85 million), and the

2



--------------------------------------------------------------------------------



 

          Guarantors and the Lender (and if NewCo becomes the Borrower, NewCo)
will guarantee the obligations of the Borrower, NewCo, CC VI Holdings, CC VIII
and/or CCO to such financial institution. Upon any payment by the Lender with
respect to such guarantee, the amount of such payment shall constitute (i) in
the case of Letters of Credit issued for the account of CCO, a subrogation claim
of the Lender against CCO guaranteed by the Borrower and the Guarantors and
having terms identical to the Loans, (ii) in the case of Letters of Credit
issued for the account of the Borrower, a Loan to the Borrower having the same
terms as the other Loans, (iii) in the case of Letters of Credit issued for the
account of CC VI Holdings and drawn prior to the Assumption, a loan to CC VI
Holdings having the same terms as the other Loans, and (iv) in the case of
Letters of Credit issued for the account of CC VIII and drawn prior to the
Assumption, a Loan to CC VIII having the same terms as the other Loans.        
  The initial commitment (the “Commitment”) under the Facility shall be
$300 million. Availability under the Commitment shall be reduced by the
aggregate amount of (x) all outstanding Loans, (y) all outstanding Letters of
Credit and (z) all drawings under Letters of Credit that have not been repaid to
the Lender.           Loans and issuances of Letters of Credit may only be made
during the last five business days of each fiscal quarter ending during the
period of April 30, 2003 to (and including) March 31, 2004.           Usage of
Loans under the Facility will only be permitted to the extent necessary to
maintain such compliance (including the cushions referred to in “Facility; Use
of Proceeds” above).       Lender:   Paul Allen, Vulcan Inc. and/or one of their
affiliates or any combination of the foregoing.       Ranking and Security:  
The Facility will constitute senior obligations of the Borrower and the
Guarantors; provided that NewCo’s obligations shall be secured by a perfected
lien on all of NewCo’s assets including, without limitation, the Real Estate and
Aircraft (or, in the event that the Real Estate and Aircraft are not transferred
to NewCo, the Facility will be guaranteed by the Real Estate and Aircraft
Subsidiaries and such guarantees will be secured by a perfected first priority
lien on the Real Estate and Aircraft) and, after consummation of the Equity
Contribution, the equity interests in CCO, CC VI Holdings, CC VII Holdings and
CC V and other subsidiaries of Holdings transferred to NewCo (collectively, the
“Collateral”); provided, that the lien on such equity interests shall only be
granted if such lien is not prohibited under the CCO Bank Facility (and NewCo
shall use its commercially reasonable efforts to obtain a waiver or amendment of
the CCO Bank Facility to the extent necessary to permit the grant of such lien).
The liens on the Collateral in favor of the Lender shall be first priority
liens, subject to no other liens or

3



--------------------------------------------------------------------------------



 

          encumbrances, except that the equity interests of CCO and other
entities owned by NewCo may be subject to a first priority lien in favor of the
lenders under the CCO Bank Facility.           All the above-described liens
shall be created on terms, and pursuant to documentation (prepared by the
Lender’s counsel), reasonably satisfactory to the Lender and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages (subject to customary exceptions to be determined, including the
exception for the CCO Bank Facility described above). In connection therewith,
no liens or other encumbrances of any kind shall be placed on any such
Collateral so long as the Commitment Letter is in effect or the Facility is
available, the Letters of Credit are outstanding or any Loans or drawings under
the Letters of Credit are outstanding (subject to customary exceptions to be
determined, including the exception for the CCO Bank Facility described above).
          The Facility will also be secured on a pari passu basis by liens or
security interests granted on any assets or properties (other than assets or
properties of NewCo, which shall secure the Facility on a first priority basis,
subject to the exception for the CCO Bank Facility described above) to secure
any indebtedness of CCI, HoldCo, Holdings or any of their respective
subsidiaries (other than the Operating Company credit facilities and other
ordinary and customary exceptions to be determined).       Guarantees:   Senior
guarantees of all Loans will be provided by CCI, Charter Communications Holding
Company, LLC (“HoldCo”), Holdings, CC VI Holdings, CC VIII and the Real Estate
and Aircraft Subsidiaries, if applicable, and senior guarantees of all CC VII
Loans will be provided by NewCo (collectively, the “Guarantors”); provided that
the Guarantee by CC VI Holdings shall be release by the Assumption. In addition,
if any other subsidiary of CCI, HoldCo or Holdings guarantees any debt of CCI,
HoldCo and Holdings or any of their respective subsidiaries (other than debt
outstanding under the Operating Company credit facilities and other ordinary and
customary exceptions to be determined), then such subsidiary shall guarantee the
Facility on a senior basis. Notwithstanding the foregoing, the guarantees by CC
VIII will be limited to the extent required by the CC V indenture.      
Interest Rate:   13% per annum (subject to reduction to 12% per annum in the
event of the Assumption); provided that to the extent the Operating Companies
are not permitted under the Operating Company credit facilities to make amounts
available to fund such interest payments in cash, then the portion of such
interest that may not be paid in cash may be paid in kind at the rate of 15% per
annum (subject to reduction to 14% per annum upon the Assumption). Any loans
constituting interest so paid in kind shall otherwise be identical to the
original loans.

4



--------------------------------------------------------------------------------



 

          Interest will be calculated based on a year of 360 days and actual
days elapsed.           Interest shall be paid quarterly in arrears on
January 31, April 30, July 31 and October 31 of each year.       Default Rate:  
Following an event of default, interest on the Loans and, to the extent
permitted by law, overdue interest, as well as any other overdue amounts, shall
accrue at the rate per annum which is 200 basis points above the rate then borne
by the Loans. Such interest shall be payable on demand.       Amortization:  
None, prior to maturity of the Loans.       Facility Fee:   1.5% of the amount
of the Facility; as set forth in the Commitment Letter.       Letter of Credit
Fees:   8% per annum, plus customary issuance fees.       Commitment Fee:   A
per annum fee equal to 0.50% of the unutilized Commitment, payable quarterly in
arrears commencing upon execution of the Definitive Documentation. Such fee
shall be calculated based on a year of 360 days and actual days elapsed.      
Maturity:   November 12, 2009; provided that in the event of the Assumption, the
maturity date shall be March 1, 2007.       Call Protection;
Optional Prepayment:   The Facility may be canceled by the Borrower at any time
that no Loans or Letters of Credit are outstanding. The Loans may not be prepaid
on or prior to March 31, 2004. Optional prepayments may be made in whole or in
part at any time after March 31, 2004, on at least ten days prior written notice
for a price equal to the outstanding principal amount thereof and all accrued
interest thereon.       Offers to Purchase:   The Borrower shall, subject to
exceptions to be negotiated, be required to offer to purchase the Loans, at par,
plus accrued and unpaid interest, with (a) 100% of the net cash proceeds of all
non-ordinary-course asset sales or other dispositions of property (including
insurance and condemnation proceeds) by CCI, HoldCo, Holdings and any new
holding companies that are parents of NewCo, (b) 100% of the net cash proceeds
of all non-ordinary-course asset sales or other dispositions of property
(including insurance and condemnation proceeds) by any subsidiary of NewCo, CCI,
HoldCo or Holdings not referred to in clause (a) unless, within 5 business days
of such sale or disposition, Holdings certifies to the Lender that it reasonably
expects that all of the Operating Companies will be in compliance with their
credit facilities for the four full fiscal quarters following the date of such
sale or disposition, except to the extent used to permanently repay

5



--------------------------------------------------------------------------------



 

          indebtedness under the Operating Company credit facilities, and
(c) 100% of the net cash proceeds of issuances of debt obligations of CCI,
HoldCo or Holdings and each of their respective subsidiaries, excluding
borrowings under the Operating Company credit facilities (subject to the ability
to use cash proceeds of debt issued by CCI, HoldCo, Holdings or, subject to
compliance with the “Restrictions on the Creation of Holding Companies” covenant
below, new holding companies that are parents of NewCo (in each case, without
duplication) to repay outstanding indebtedness under the Operating Company
credit facilities).       Conditions Precedent to Borrowing:   The effectiveness
of the Facility and the Commitment is subject to the satisfaction or waiver by
the Lender of the conditions set forth in Appendix B on the date of the initial
Loan or issuance of a Letter of Credit (the “Closing Date”). Each issuance of
Letters of Credit and each Loan under the Facility (including any Letters of
Credit issued or Loans made on the Closing Date) is subject to the satisfaction
or waiver by the Lender of the conditions set forth in Appendix C.      
Representations and Warranties:   The Definitive Documentation relating to the
Facility will contain representations and warranties that are usual and
customary for transactions of this nature or reasonably required by the Lender
for this transaction in particular (subject to customary exceptions, limitations
and qualifications), including but not limited to (i) Corporate Existence and
Power; (ii) Authorization, Execution and Enforceability of Material Agreements;
(iii) Governmental Authorization; (iv) Non-Contravention of Laws or Material
Agreements; (v) Financial Information; (vi) Litigation; (vii) Taxes;
(viii) Subsidiaries; (ix) Not an Investment Company; (x) ERISA;
(xi) Environmental; (xii) Permits and Licenses; (xiii) Leases; (xiv) Full
Disclosure; (xv) Capitalization; (xvi) Solicitation; Access to Information;
(xvii) Absence of Any Undisclosed Liabilities; (xviii) Historical Financial
Statements; (xix) No Material Adverse Change; (xx) Absence of Defaults; Ability
to Satisfy Drawing Conditions under Operating Company Credit Facilities during
the current quarter (after giving effect to waivers/amendments under Operating
Company credit facilities and the use of proceeds from any Loans or Letters of
Credit made or issued under the Facility); (xxi) Governmental Regulations; and
(xxii) Limitations on Activities of the Borrower, NewCo, CC VI Holdings and CC
VIII.           It is acknowledged and agreed that the representations and
warranties shall be similar to those contained in the Operating Company credit
facilities except to the extent relating to the structure, terms and purpose of
the Facility or covering the Borrower and Guarantors not subject to the
Operating Company credit facilities.       Covenants:   The Definitive
Documentation relating to the Facility will contain covenants that are usual and
customary for transactions of this

6



--------------------------------------------------------------------------------



 

          nature or reasonably required by the Lender for this transaction in
particular (subject to customary exceptions, limitations and qualifications),
including but not limited to covenants with respect to (i) Furnishing of
Information; (ii) Use of Proceeds; (iii) Compliance with Laws; (iv) Insurance;
(v) Restrictions on Indebtedness of NewCo, CCO, CC VI Holdings, CC VII Holdings,
CC V and their respective subsidiaries; (vi) Restrictions on Dividends and
Redemptions; (vii) Restrictions on the Sale of Assets; (viii) Restrictions on
Business Activities; (ix) Restrictions on Transactions with Affiliates;
(x) Restrictions on Merger or Consolidation by NewCo, CCO, CC V, CC VI Holdings,
CC VII Holdings, CC VIII and their subsidiaries; (xi) Restrictions on Liens;
(xii) Restrictions on Investments and Acquisitions; (xiii) Limitations on
Activities of NewCo, CCO, CC V, CC VI Holdings, CC VII Holdings and their
respective subsidiaries; (xiv) Restrictions on Significant Modifications or
Restructurings of Existing Indebtedness of NewCo, CCO, CC V, CC VI Holdings, CC
VII Holdings and their respective subsidiaries, (xv) Restrictions on the
Creation of Holding Companies, and (xvi) Right of First Offer on Issuances of
Equity by CCI or its Subsidiaries.           It is acknowledged and agreed that
the covenants shall be similar to those contained in the Operating Company
credit facilities with respect to the borrowers under the Operating Company
credit facilities and subsidiaries thereof.           The Restrictions on
Indebtedness covenant will (i) prohibit additional indebtedness of CC VII
Holdings, NewCo, CCVI Holdings and CC VIII, (ii) restrict indebtedness of other
subsidiaries of CCI, HoldCo or Holdings that are subject to the Operating
Company credit facilities, except indebtedness under the Operating Company
credit facilities and other exceptions to be determined (including indebtedness
permitted under the current Operating Company credit facilities) and, in each
case, subject to protection of the structural seniority of the Facility, and
(iii) require that any subsidiary of CCI shall guarantee the Facility on a
senior basis as provided above under “Guarantees.”           The Restrictions on
the Sale of Assets Covenant will (a) restrict sales of assets outside the
ordinary course of business by the Real Estate and Aircraft Subsidiaries, CCO,
CC VI Holdings, CC VII Holdings, CC V and their respective subsidiaries, except
for sales of assets by the Operating Companies to the extent permitted by the
current Operating Company credit facilities and subject to compliance with the
requirements of “Offers to Purchase” set forth above; provided that sales or
issuances of equity interests in the Operating Companies or subsidiaries thereof
to CCI and its subsidiaries will not be permitted except to other Operating
Companies and subsidiaries thereof and (b) prohibit sales of assets by NewCo
(provided that cash distributions will be permitted as provided below to pay
interest on indebtedness of CCI, Holdings,

7



--------------------------------------------------------------------------------



 

          HoldCo and, subject to compliance with the “Restrictions on the
Creation of Holding Companies” covenant below, new holding companies that are
parents of NewCo (in each case, without duplication) and management fees).      
    The Restrictions on the Creation of Holding Companies covenant will protect
the structural seniority of the Facility as to all indebtedness of CCI, HoldCo,
Holdings and their respective subsidiaries, except for indebtedness under the
credit facilities, the Avalon bonds and other ordinary and customary exceptions
to be determined. The covenant will prohibit the creation of new holding
companies by NewCo, CCO, CC V, CC VI Holdings, CC VII Holdings and their
respective subsidiaries. The covenant will permit the creation of additional
holding companies as direct or indirect subsidiaries of Holdings so long as 100%
of the equity interests in CCO, CC V, CC VI Holdings and CC VII Holdings have
been contributed to NewCo prior to the formation of any such holding companies.
The covenant will not restrict the creation of holding companies that are
subsidiaries of CCI and parent companies of Holdings (or NewCo, after the Equity
Contribution), so long as before any equity interests are offered to any person
other than a wholly-owned subsidiary of HoldCo, they are first offered to Vulcan
as set forth in “The Right of Offer on Issuances of Equity by CCI to is
Subsidiaries Covenant.” All new holding company subsidiaries of CCI will
guarantee the Facility on a senior basis. No transfer by Holdings of its equity
interests in CCO, CC V, CC VI Holdings and CC VII Holdings will be permitted
except to NewCo. After the Equity Contribution, CCO, CC V, CC VI Holdings and CC
VII Holdings will be direct wholly-owned subsidiaries of NewCo, and NewCo will
not be permitted to transfer such equity interests.           The Right of First
Offer on Issuances of Equity by CCI or its Subsidiaries covenant will prohibit
the issuance of any equity interests of CCI or any of its subsidiaries to any
person (other than NewCo) unless the Lender is first offered the opportunity to
acquire such equity interests on the same (or, in the case of issuances for
other than cash, economically equivalent) terms to be provided to any other
person or entity, and the Lender declines to acquire such interests for 30 days
after such offer is made. This will be subject to customary exceptions,
including for issuance of options to employees.           The Restrictions on
Liens Covenant will (a) require the granting of liens on the assets of NewCo and
the Real Estate and Aircraft Subsidiaries, as provided under “Ranking and
Security” and otherwise prohibit the creation of any other liens on the assets
of NewCo or the Real Estate and Aircraft Subsidiaries; provided that the equity
interests of CCO and other entities owned by NewCo may be subject to a first
priority lien in favor of the lenders under the CCO Bank Facility, (b) to the
extent not prohibited by the

8



--------------------------------------------------------------------------------



 

          Operating Company credit facilities, restrict the creation of liens by
CCV, CC VI Holdings, CC VII Holdings, and their respective subsidiaries, and
(c) require that CCI and its subsidiaries (other than NewCo, CCO, CC V, CC VI
Holdings, CC VII Holdings and their respective subsidiaries) secure the Facility
as set forth above under “Ranking and Security.”           The Restrictions on
Investments and Acquisitions Covenant will restrict investments and acquisitions
by NewCo, CCO, CC V, CC VI Holdings, CC VII Holdings and their respective
subsidiaries but will permit investments by Operating Companies in other
Operating Companies and other investments, in each case, to the extent permitted
by the Operating Company credit facilities; provided that, notwithstanding the
foregoing, investments in CCI and its subsidiaries (other than NewCo and its
subsidiaries) will be prohibited except for guarantees of the Facility and
investments by CC VII in Holdings from the proceeds of any CC VII Loans.        
  The Restrictions on Significant Modifications or Restructurings of Existing
Indebtedness covenant will permit amendments and refinancings of the Operating
Company credit facilities and the Avalon bonds, so long as such amendments or
modifications do not (a) modify the dividend covenants, (b) the Change of
Control defaults or covenants in any manner that increases the threshold for
control, (c) the financial covenants (subject to the right of the Operating
Companies to modify existing financial covenant ratios or to give effect to the
impact of accounting adjustments on such financial covenants), or (d) the
transaction with affiliates covenants (to the extent relating to the Facility,
the Equity Contribution or the other transactions contemplated hereby), in each
case, (1) in a manner that is materially adverse to the Lender and
(2) restricts, limits or impairs (x) the ability of the Operating Companies to
distribute funds to NewCo, CC VI Holdings, CC VII Holdings or CC VIII, or
(y) the operation or effectiveness of covenants and structural protections
contained in the Facility.           The Restrictions on Dividends and
Redemptions covenant will prohibit dividends, distributions and redemptions by
(a) NewCo, CCO, CC VI Holdings, CC VII Holdings, CC V and their respective
subsidiaries prior to the Assumption, (b) NewCo and its subsidiaries after the
Assumption, if 100% of the equity interests of CCO are contributed to NewCo
prior to the Assumption, and (c) NewCo, CCO and their respective subsidiaries
after the Assumption, if 100% of the equity interests of CCO are not contributed
to NewCo prior to the Assumption; provided that distributions to pay interest on
indebtedness of CCI, Holdings, HoldCo and, subject to compliance with the
“Restrictions on the Creation of Holding Companies” covenant above, new holding
companies that are parents of NewCo (in each case, without duplication) and
management fees will be permitted to the extent permitted under the Operating
Company credit facilities so long as

9



--------------------------------------------------------------------------------



 

          (a) no Default or Event of Default shall have occurred and be
continuing and (b) the Total Leverage Ratio and Interest Coverage Ratio (in each
case modeled after the comparable ratios under the credit facilities, with
appropriate adjustments) at the time of such distribution is less than (in the
case of the Total Leverage Ratio) or greater than (in the case of the Interest
Coverage Ratio) an amount to be determined.       Financial Covenants:   The
Definitive Documentation relating to the Facility will contain a Total Leverage
Covenant and Interest Coverage Covenant, in each case modeled after the
comparable covenants in the Operating Company credit facilities, with
appropriate adjustments to be determined. The Total Leverage Ratio and Interest
Coverage Ratio will be calculated for (x) the Borrower, CC VI Holdings and CC V
prior to the Equity Contribution and (y) NewCo subsequent to the Equity
Contribution. When CCO is contributed to NewCo, appropriate adjustments will be
made to the Total Leverage Ratio and Interest Coverage Ratio.       Events of
Default:   The Definitive Documentation relating to the Facility will contain
Events of Default that are usual and customary for transactions of this nature
or reasonably required by the Lender for this transaction in particular,
including, but not limited to, the following (but subject to customary
exceptions, qualifications and grace periods): (i) the failure of the Borrower
to pay principal, interest or fees on the Loans or other amounts under the
Facility when due; (ii) a default in (x) the payment of principal when due,
(y) the payment of interest when due after giving effect to any applicable grace
period or (z) a non-payment default which causes, or permits the holders of
indebtedness to cause, after giving any required notice, such indebtedness to
become due prior to its stated maturity, in each case, under any instrument or
instruments governing indebtedness of CCI, HoldCo, Holdings, NewCo, CC VII
Holdings, CC VI Holdings, or CC VIII or any of their subsidiaries; (iii) final
judgments aggregating in excess of a threshold amount to be agreed rendered
against CCI, HoldCo, Holdings, NewCo, CC VII Holdings, CC VI Holdings or CC VIII
or any of their subsidiaries; (iv) certain events of bankruptcy, insolvency or
reorganization with respect to CCI, HoldCo, Holdings, NewCo, CC VII Holdings, CC
VI Holdings or CC VIII or any of their subsidiaries; (v) misrepresentations in
the Definitive Documentation relating to the Facility; (vi) Change of Control
(to be defined but, in any event, to exclude any Change of Control caused by
Lender (or any of its affiliates other than CCI and its subsidiaries); (vii)
defaults under material agreements or material loss of licenses; or (viii)
non-compliance with any covenant in the Definitive Documentation relating to the
Facility.       Expenses and Indemnification:   All reasonable out-of-pocket
costs of the Lender associated with the Facility are to be paid by the Borrower
whether or not any funds are drawn thereunder; provided that expenses to be
reimbursed through

10



--------------------------------------------------------------------------------



 

          the date of execution of the Definitive Documentation shall not exceed
$1,000,000.           The Borrower and the Guarantors will indemnify the Lender
and its officers, directors, employees, affiliates and agents collectively
(“indemnified persons”) and hold them harmless from and against all reasonable
costs, expenses (including reasonable fees, disbursements and other charges of
counsel) and liabilities of any such indemnified person arising out of or
relating to those matters set forth in the Definitive Documentation relating to
the Facility, including, without limitation, any claim or any litigation or
other proceedings (regardless of whether any such indemnified person is a party
thereto) that relate to the Facility, the formation of NewCo or any transactions
connected therewith (including, without limitation, the Equity Contribution),
provided that no indemnified person will be indemnified for such costs, expenses
and liabilities (a) arising from its gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and nonappealable
decision, or (b) to the extent they relate to the duties owed by an indemnified
person or any of its affiliates as a director or stockholder of CCI, including
any claims that arise out of any claim that the transactions contemplated hereby
involve interested director transactions.       Transfers:   The Notes and the
commitments shall not be transferable, other than to any affiliate of the
Lender, without the prior written consent of the Borrower, which may not be
unreasonably withheld.

11



--------------------------------------------------------------------------------



 



APPENDIX A

(FLOW CHART) [y88762y8876200.gif]

A-1



--------------------------------------------------------------------------------



 



APPENDIX B

Conditions to Effectiveness of Facility on Closing Date

     The effectiveness of the Facility on the Closing Date is subject to the
execution of definitive documentation (the “Definitive Documentation”) and to
satisfaction, on or prior to the Closing Date, of the conditions precedent
reasonably deemed appropriate by the Lender for leveraged financings generally
and for the Facility in particular including, without limitation, the following:



  (a)   The Definitive Documentation shall be prepared by counsel to the Lender
and shall be in form and substance reasonably satisfactory to the Lender in all
respects. The Definitive Documentation shall be in full force and effect;    
(b)   CCI, Holdings and the Operating Companies shall have consummated the
actions reasonably available to the Operating Companies to cause compliance with
financial covenants under the Operating Company credit facilities, as summarized
in Appendix D hereto, with respect to the quarter ending March 31, 2003, and
each subsequent quarter prior to the Closing Date;     (c)   All limited
liability company, corporate and other proceedings relating to the formation of
NewCo and the financings and the other transactions contemplated hereby shall be
reasonably satisfactory to the Lender and its counsel in all respects;     (d)  
Receipt of all material governmental and third party consents and approvals
necessary or desirable in connection with the formation of NewCo, the financings
and the other transactions contemplated hereby;     (e)   There shall be no
material adverse change in the facts and information previously provided to the
Lender;     (f)   All representations and warranties contained in the Definitive
Documentation shall be true and correct. Such representations and warranties
will include, without limitation, representations and warranties as to:



  (i)   Absence of any material adverse effect on or change in, or any event,
development or circumstance that could reasonably be expected to have a material
adverse effect on or change in, the business, property, operations, income or
condition (financial or otherwise) of any of (1) CC VII Holdings, CC VI
Holdings, CC VIII and NewCo, (2) Holdings, (3) CCI, (4) HoldCo, (5) CCO and its
subsidiaries, taken as a whole, (6) CC VI and its subsidiaries, taken as a
whole, (7) CC VII and its subsidiaries on a consolidated basis, or (8) CC VIII
and its subsidiaries, taken as a whole since (x) December 31, 2002, in the case
of the CC VII Holdings, CC VI Holdings, CC VIII, NewCo, Holdings, CCI and
HoldCo, (y) December 31, 2000, in the case of CCO, CC VII and CC VIII Operating
and (z) June 30, 1999, in the case of CC VI;

B-1



--------------------------------------------------------------------------------



 





  (ii)   Absence of any material adverse effect on, or any event, development or
circumstance that could reasonably be expected to have a material adverse effect
on, (x) the validity or enforceability of any material provision of the
Definitive Documentation or the material rights and remedies of the Lender
thereunder or (y) the ability of the Borrower and the Guarantors to perform
their obligations under the Definitive Documentation;     (iii)   Absence of any
action, suit, investigation, litigation or proceeding pending or threatened in
any court or before any arbitrator or governmental instrumentality that has had
or could reasonably be expected to have a material adverse effect on (a) the
business, property, operations, income or condition (financial or otherwise) of
any of (1) the Borrower, (2) Holdings, (3) CCI, (4) HoldCo, (5) CCO and its
subsidiaries, taken as a whole, (6) CC VI and its subsidiaries, taken as a
whole, (7) CC VII its subsidiaries on a consolidated basis, and (8) CC VIII and
its subsidiaries, taken as a whole or (b) the validity or enforceability of any
material provision of the Definitive Documentation or the material rights and
remedies of the Lender thereunder or the ability of the Borrower and the
Guarantors to perform their obligations under the Definitive Documentation; and
    (iv)   Accuracy of the matters set forth in clause (j) below.



      The Lender acknowledges that the conditions set forth above in clauses
(i) through (iii) of this clause (f) shall not fail to be satisfied solely as a
result of information actually known to the Lender as of April 14, 2003 or
disclosed in public filings made by CCI or any of its subsidiaries with the
Securities and Exchange Commission on or prior to April 14, 2003; provided that
events, developments or circumstances arising after April 14, 2003 or resulting
in changes to information actually known or contained in such filings as of
April 14, 2003 may result in such conditions not being satisfied.         The
Lender, CCI and the Borrower acknowledge that the conditions set forth in
clauses (i), (ii) and (iii) above shall be satisfied, to the extent relating to
the Operating Companies, so long as each of the Operating Companies satisfies
the analogous conditions/representations in the Operating Company credit
facilities. Such conditions/representations shall also be satisfied with respect
to the Borrower and the Guarantors so long as (i) each of the Operating
Companies satisfies the analogous conditions/representations in the Operating
Company credit facilities and (ii) there are no other events, developments or
circumstances relating to the Borrower and the Guarantors which result in the
conditions/representations above failing to be satisfied with respect to the
Borrower and the Guarantors.     (g)   The Lender shall have received
satisfactory opinions of counsel to the Borrower, the Guarantors and their
respective subsidiaries as to the transactions contemplated hereby, and such
resolutions, certificates and other documents as the Lender shall reasonably
request;

B-2



--------------------------------------------------------------------------------



 





  (h)   Absence of any Event of Default under the Definitive Documentation or
event that, with notice and/or the passage of time, would become an Event of
Default;     (i)   Holdings shall have received a fairness opinion in connection
with the Facility, the Loans and the transactions contemplated hereby, as
required under the high yield bonds of Holdings (the “Holdings Bonds”); and    
(j)   The Lender shall be reasonably satisfied that no default or event of
default shall exist under the Holdings Bonds, the convertible notes of CCI (the
“CCI Convertible Notes”), the Avalon bonds, the Renaissance Media Bonds or the
Operating Company credit facilities on the Closing Date.

B-3



--------------------------------------------------------------------------------



 



APPENDIX C

Conditions to Each Drawdown and Letter of Credit Issuance

     Each drawdown of Loans and Letter of Credit issuance is subject to the
satisfaction, on the date of such borrowing or issuance, as applicable, of the
conditions precedent deemed appropriate by the Lender for leveraged financings
generally and for the Facility in particular including, without limitation, the
following:



  (a)   Each drawdown of Loans and Letter of Credit issuance shall be made
during the last five business days of a fiscal quarter ending during the period
of June 30, 2003 to (and including) March 31, 2004 and shall be used to repay
revolving loans under the Operating Company credit facilities prior to the end
of the fiscal quarter in which such Loan is made and, in the case of Letters of
Credit, to replace letters of credit issued under the Operating Company credit
facilities prior to the end of the fiscal quarter in which such Letter of Credit
is issued;     (b)   CCI, Holdings and the Operating Companies shall have
consummated the actions reasonably available to the Operating Companies to cause
compliance with financial covenants under the Operating Company credit
facilities, as summarized in Appendix D hereto, with respect to the quarter in
which such drawdown or issuance is requested;     (c)   The Borrower shall have
provided, at least five business days prior to each drawdown of Loans and Letter
of Credit issuance, a request for borrowing or issuance containing a
certification as to the satisfaction of the conditions precedent set forth
herein as well as calculations showing that, after giving effect to such
drawdown of Loans or Letter of Credit issuance, the Borrower reasonably expects
each Operating Company to be in compliance with all financial covenants
contained in the Operating Company credit facilities, in each case with respect
to the quarter in which such drawdown or issuance is requested. Such
certification and calculations shall be reasonably satisfactory to the Lender;  
  (d)   All representations and warranties contained in the Definitive
Documentation shall be true and correct in all material respects. Such
representations and warranties will include, without limitation, representations
and warranties as to:



  (i)   Absence of any material adverse effect on or change in, or any event,
development or circumstance that could reasonably be expected to have a material
adverse effect on or change in, the business, property, operations, income or
condition (financial or otherwise) of any of (1) NewCo, CC VII Holdings, CC VI
Holdings, or CC VIII, (2) Holdings, (3) CCI, (4) HoldCo, (5)CCO and its
subsidiaries, taken as a whole, (6) CC VI and its subsidiaries, taken as a
whole, (7) CC VII and its subsidiaries on a consolidated basis, or (8) CC VIII
Operating and its subsidiaries, taken as a whole since (x) December 31, 2002, in
the case of the CC VII Holdings, NewCo, CC VI Holdings, CC VIII, Holdings, CCI
and HoldCo, (y) December 31, 2000, in

C-1



--------------------------------------------------------------------------------



 





      the case of CCO, CC VII and CC VIII Operating and (z) June 30, 1999, in
the case of CC VI;     (ii)   Absence of any material adverse effect on, or any
event, development or circumstance that has had or could reasonably be expected
to have a material adverse effect on, (x) the validity or enforceability of any
material provision of the Definitive Documentation or the material rights and
remedies of the Lender thereunder or (y) the ability of the Borrower and the
Guarantors to perform their obligations under the Definitive Documentation;    
(iii)   Absence of any action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, operations, income or condition
(financial or otherwise) of any of (1) CC VII Holdings, NewCo, CC VI Holdings or
CC VIII, (2) Holdings, (3) CCI, (4) HoldCo, (5) CCO and its subsidiaries, taken
as a whole, (6) CC VI and its subsidiaries, taken as a whole, (7) CC VII its
subsidiaries on a consolidated basis, and (8) CC VIII and its subsidiaries,
taken as a whole or (b) the validity or enforceability of any material provision
of the Definitive Documentation or the material rights and remedies of the
Lender thereunder or the ability of the Borrower and the Guarantors to perform
their obligations under the Definitive Documentation; and     (iv)   Accuracy of
the matters set forth in clause (g) below.



       The Lender acknowledges that the conditions set forth above in clauses
(i) through (iii) of this clause (d) shall not fail to be satisfied solely as a
result of information actually known to the Lender as of April 14, 2003 or
disclosed in public filings made by CCI or any of its subsidiaries with the
Securities and Exchange Commission on or prior to April 14, 2003; provided that
events, developments or circumstances arising after April 14, 2003 or resulting
in changes to information actually known as of April 14, 2003 may result in such
conditions not being satisfied.



       The Lender, CCI and the Borrower acknowledge that the conditions set
forth in clauses (i), (ii) and (iii) above shall be satisfied, to the extent
relating to the Operating Companies, so long as each of the Operating Companies
satisfies the analogous conditions/representations in the Operating Company
credit facilities. Such conditions/representations shall also be satisfied with
respect to the Borrower and the Guarantors so long as (i) each of the Operating
Companies satisfies the analogous conditions/representations in the Operating
Company credit facilities and (ii) there are no other events, developments or
circumstances relating to the Borrower and the Guarantors which result in the
conditions/representations above failing to be satisfied with respect to the
Borrower and the Guarantors.



  (e)   Absence of any Event of Default under the Definitive Documentation or
event that, with notice and/or the passage of time, would become an Event of
Default;

C-2



--------------------------------------------------------------------------------



 





  (f)   With respect to any drawings in the quarter ending March 31, 2004, the
Lender shall have received the consolidated financial statements of CCI and
Holdings and the consolidated financial statements of each of the Operating
Companies for the fiscal year ended December 31, 2003, including balance sheets
as of the end of such fiscal year and income and cash flow statements for such
fiscal year, audited by KPMG and prepared in conformity with GAAP, together with
the reports thereon, which financial statements shall not include any “going
concern” qualification or similar qualification or exception as to CCI,
Holdings, any Operating Company or any subsidiary thereof; and     (g)   The
Lender shall be reasonably satisfied that no default or event of default shall
exist under the Holdings Bonds, the CCI Convertible Notes, the Avalon bonds, the
Renaissance Media Bonds or the Operating Company credit facilities on the date
of drawdown or issuance or is reasonably expected to occur in the fiscal quarter
in which such drawdown or issuance is to occur.

C-3



--------------------------------------------------------------------------------



 



APPENDIX D

Covenant Compliance Transactions



•   Utilization of available cash to pay down debt under the Operating Company
credit facilities, subject to maintaining appropriate cash balances as
reasonably determined by the Operating Companies   •   Repayment of intercompany
debt, subject to reserves to pay interest on the CCI Convertible Notes   •  
Investments or distributions from CC VII to the extent it has a 5% (or such
higher percentage, not to exceed 10%, as may be reasonably determined by CC VII)
cushion under the leverage ratio of its credit facility to Holdings to be
utilized to make investments in Operating Companies that do not have such
cushion, subject to availability under its credit facility and available cash or
cash equivalents.

D-1